Citation Nr: 0711589	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-34 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1996 to 
October 2003.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
asthma and assigned a 10 percent rating.  An October 2005 
supplemental statement of the case increased the rating to 30 
percent, effective October 23, 2003, the date after the 
veteran was separated from service.  A March 2007 brief 
waived RO review of additionally submitted evidence.  


FINDING OF FACT

The veteran's service-connected asthma is not characteristic 
of FEV-1of 40 to 55 percent predicted, or FEV1/FVC of 40 to 
55 percent, or at least monthly visits to a physician for 
required care of exacerbation, or intermittent (at least 
three times per year) courses of systemic (oral or 
parenteral) corticosteroids.  


CONCLUSION OF LAW

The criteria for an assignment in excess of 30 percent for 
the veteran's service-connected asthma have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6602 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the October 2005 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
October 2005 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the October 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in October 2005 which was 
after the December 2003 rating decision on appeal.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement was harmless error for the reasons 
specified below.

In the October 2005 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  Neither 
the appellant nor his representative has indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, in March 2006 the appellant was 
provided with notice of what type of information and evidence 
was needed to establish a disability rating and an effective 
date of the disability.  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected asthma warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected asthma has been rated under 
Diagnostic Code 6602.  The rating criteria for asthma under 
Diagnostic Code 6602 are as follows. For a rating of 30 
percent (appellant's current rating): FEV-1 of 56 to 70 
percent predicted, or FEV1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  For a rating of 60 percent 
(the next higher rating): FEV-1 of 40 to 55 percent 
predicted, or FEV1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbation, or intermittent (at least three times per year) 
courses of systemic (oral or parenteral) corticosteroids.  
For a rating of 100 percent: FEV-1 less than 40 percent 
predicted, or FEV1/FVC less than 40 percent, or more than one 
attack per week with episodes of respiratory failure, or 
daily use of systemic (oral or parenteral) corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602.

The veteran is not entitled to a rating in excess of 30 
percent for his asthma as the evidence has not shown he has 
FEV-1of 40 to 55 percent predicted, or FEV1/FVC of 40 to 55 
percent, nor does he at least monthly visit a physician for 
required care of exacerbation, nor does he require 
intermittent (at least three times per year) courses of 
systemic (oral or parenteral) corticosteroids or any use of 
immuno-suppressive medication.  The veteran's service medical 
records are replete with treatment for exercise induced 
asthma.  His service records showed his FEV-1 ranged from 82 
to 95 percent predicted and his FEV-1/FVC ranged from 71 to 
74 percent.  The veteran used an inhaler, was treated with 
inhaled corticosteroids and was on Advair, Combovent, 
Proventil, Albuterol, Singulair, and Montelukast.  A November 
2001 entry indicated the veteran's steroid use was only 
inhaled steroids.  The veteran's pre-separation September 
2003 VA examination noted that he used an inhaler with short 
runs and also had a rescue breather.  

The most recent VA examination was in November 2006.  The 
veteran reported having no recent asthma attacks; his 
medications included Montelukast, and 2 oral inhalers - 
Mometasone and Fluticasone.  The examiner noted that the 
veteran's bronchial asthma was under good control with 
minimal degree of functional impairment.  Pulmonary function 
tests showed moderate restrictive disease with minimal 
response to bronchodilator.  The veteran's standard study 
FEV1 was 72.8 percent predicted and his FEV1/FVC% was 75 in 
actual volumes.  After the bronchodilator the FEV1 was 75.9 
percent predicted and the FEV1/FVC% was 73 in actual volumes.  

The veteran's representative in a March 2007 brief argued 
that the veteran's use of daily inhalational or oral 
bronchodilator therapy was not considered, however this is 
not an accurate observation.  The inhalational/bronchodilator 
therapy is part of the criteria for a 30 percent rating under 
Diagnostic Code 6602 and was considered when the veteran was 
assigned the 30 percent evaluation.  

In sum, the competent medical evidence has demonstrated that 
the veteran is not entitled to a rating in excess of 30 
percent.  His FEV1 percent predicted and FEV1/FVC percent 
were significantly greater than the ranges required for the 
next higher rating of 60 percent nor did the evidence suggest 
that the veteran needed to see a physician monthly for 
treatment.  The Board observes that the medications 
prescribed for the veteran discussed above (Advair, 
Combovent, Proventil, Albuterol, Singulair, Montelukast) are 
not systemic corticosteroids or immunosuppressive drugs.  See 
Medline Plus Drug Information, available at 
http://www.nlm.nih.gov/medlineplus/druginformation.html.  As 
such, there is no evidence that the veteran's asthma requires 
systemic corticosteroids or immunosuppressive drugs.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an initial rating greater than 30 percent for 
the veteran's service-connected asthma is denied.  



____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


